department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date u i l contact person identification_number telephone number employer_identification_number legend date taxpayer parent hospital network state ' medicine year doctor o o o o t f o o s i g i x b k k n i n i n i zzz 2z2zz tax_year tax_year dear d u o y a n b t m o w n t m n m d m o p o p o w d t m o w a o m u o h m o h this letter is in response to the letter of date1 from your authorized representative requesting a ruling concerning whether a particular person was a disqualified_person with respect to you taxpayer within the meaning of sec_4958 of the internal_revenue_code facts you taxpayer are an organization recognized as exempt from federal_income_tax under sec_501 and classified as other than a private_foundation since you are described in sec_170 parent hospital and network are each also recognized as exempt under sec_501 and each is classified as other than a private_foundation since each is described in sec_170 taxpayer hospital and network are brother-sister_corporations with parent as the sole corporate member all are located in state you state that parent is a community based organization comprised of a number of healthcare facilities in the of state hospital is a full service general acute care hospital that provides primary specialty and subspecialty services to a broad geographic service area including portions of adjoining states hospital is the only facility in a particular city and for miles in any direction which offers around-the-clock emergency room services that include a comprehensive range of medical services and level ii trauma care the nearest level trauma facilities are located approximately miles away you state that demand for emergency services often stretches hospital’s capabilities on evenings weekends and holidays in particular you state that taxpayer is the professional services subsidiary of parent and operates several clinics in state and one specialty hospital taxpayer employs a number of specialists including the medicine practice parent management believes that to meet the needs of its service area for this critical service and to avoid overburdening the physicians it needs at least four specialists in the medicine practice participating in the on-call coverage a few years prior to this time three of the four specialists in medicine practice and the chief doctor resigned from hospital’s medical staff leaving the community and hospital with only two specialists in medicine practice who were at the time age and older but who have continued to provide coverage on at least a part-time basis since that time and during the relevant period taxpayer or hospital have employed one additional medicine practitioner or supplemented coverage through temporary medicine practitioners but at times hospital has had to divert emergency patients to other facilities due to lack of coverage the lack of cross-coverage among practitioners in medicine in the community and burdensome call coverage needs have presented a significant impediment to recruiting you state that against this background parent is constantly and actively engaged in trying to sustain medicine coverage for the patients in its service area and it is always working to recruit one or more medicine practitioners to meet the needs for those services in an acute care setting including ensuring adequate call coverage for hospital's emergency room you state that in year your group was able to recruit doctor who agreed to relocate to your area to join hospital's medical staff and to practice medicine as a full-time_employee of taxpayer effective date doctor had been providing call coverage for hospital on a temporary basis first under a contract with hospital and then under a subsequent contract with taxpayer before becoming a full-time_employee of taxpayer doctor had three written contracts for those temporary services a one-year term with hospital and two one-year terms with taxpayer during this time taxpayer reimbursed doctor for various expenses including malpractice insurance premiums per_diem expenses charter flights to and from his original base of operations hotel and car rental expenses apartment rental expenses and various living_expenses doctor joined your medical clinic and was appointed to hospital’s medical staff as a member of the department of medicine subsection the date employment agreement between doctor and taxpayer contains among others the following provisions e e e e e e aterm of months with automatic renewals for successive three-year terms on the same terms and conditions unless either party provided at least days’ written notice to the other party of a request to renegotiate or a desire not to renew the agreement doctor’s principal duty is to provide medical services in medicine to taxpayer's patients including maintaining regular office hours at taxpayer’s clinics which hours were subject_to written approval periodic review and reasonable modification by taxpayer doctor would not be required to provide more than one-third of all necessary medicine on-call coverage at hospital other duties included supervision of physician assistants and nurse practitioners upon such terms as are mutually agreed doctor agrees to provide the above services and that he would not be entitled to and shall not be paid any prorated physician minimum annual compensation_for any period of time in excess of twenty-one consecutive calendar days that the physician is absent from work except for payments for which he qualified under taxpayer's extended lilness accrual bank or unless otherwise mutually agreed doctor cannot refuse to accept any category of patient or payor without taxpayer's written consent taxpayer will provide all necessary managerial and administrative services however taxpayer is required to consult doctor regarding the hiring of any additional medicine personnel and to allow him to have input regarding the hiring decision the contract is terminable before the end of the term for death disability unable to perform duties for consecutive days or more or cause which includes breach that remains uncured days after notice and any unprofessional unethical or fraudulent acts by doctor allows taxpayer to terminate the agreement without cause or penalty on days’ notice provides for payment of prorated physician minimum annual compensation through the termination_date pilus any earned production compensation e e e e obligates doctor to cooperate in transfer of care of patients and for an extension of services post-termination for a reasonable period up to days or longer if the parties agree part or all the obligations do not apply to termination for cause in certain circumstances doctor will be subject_to a two-year post-termination non-compete provision within a mile radius of any of taxpayer’s clinics unless taxpayer expressly consents otherwise in writing doctor is subject_to an annual performance evaluation a semi-annual review and peer review by an independent physician with qualifications and experience similar to that of the physician with a review of any or all of doctor's records and a written report to taxpayer concerning doctor’s competence doctor retains the right to oppose the executive director’s designee if he deems such designee to be biased partial or have a conflict of interest etc provides for minimum annual compensation of dollar_figurex for the first two years of the agreement if doctor’s production determined under the worked relative value units wrvus which are a measure of physician time and effort used by cms exceeded the minimum guaranteed annual compensation of dollar_figurex in either year the compensation model would be based on his productivity for the following year production compensation to be determined by multiplying doctor's wrvus by a conversion rate to be established annually with the initial conversion rate set at dollar_figurey per wrvu for the first year after qualifying for production compensation doctor would then be paid a minimum guaranteed amount of actual compensation to be determined based on the production compensation model doctor qualified for production compensation based on his production in his first year he was therefore compensated based on his productivity of projected compensation_for the year with you state that doctor’s employment agreement contained a hybrid compensation arrangement including a fixed salary and the possibility of production compensation based on wrvus negotiations for his agreement included recommendations from an outside compensation consultant the agreement had a guaranteed base compensation at a rate of of the projected production incentive doctor was allowed to elect to draw base compensation though the contract was not formally amended to allow that change however the contract provided for quarterly reconciliation of the compensation drawn against the actual production incentive with repayment of any over payment in accordance with usual practice in the system at the time doctor’s contract was approved by management rather than the taxpayer board as it was standard procedure that contracts the expense of which had been approved as a part of the board-approved budget did not go to the board for separate approval of the projection as you state that during his employment until his leave of absence from the hospital medical staff doctor’s productivity was extremely high on a wrvu basis he worked tremendously long hours both in hospital and a and took additional call coverage to assure that patients would not have to be transferred to facilities that were far from their homes as a result he recorded wrvus that were approximately percentile rank established by national survey data including the work performed in the hospital you state that in other words doctor was doing the work of three specialists in medicine you further state that while his work effort was phenomenal the nature of the services he provided were costly for hospital although the gross revenues of taxpayer and hospital represented by doctor’s practice was approximately and of total patient service revenues respectively for tax_year his services resulted in a combined net_loss for taxpayer and hospital of approximately dollar_figure times the you state that doctor had been among the highest paid individuals at taxpayer since his recruitment he was the highest paid employee of taxpayer for the year before tax_year with total compensation as reported on form_990 for that year more than twice the amount_paid to the second highest compensated employee doctor's compensation_for the first year of his employment contract approximated the benchmarks though due to his increased productivity his compensation during the year before tax_year exceeded the percentile in various surveys by between approximately dollar_figurew and dollar_figureww for tax_year total compensation paid to doctor with respect to that tax_year equaled percentile survey number relied on by taxpayer you state that this was true the highest even though doctor only provided full-time services during that tax_year for and thereafter took a leave of absence and provided only limited clinic services for approximately two days per month taxpayer however did receive an opinion from an independent compensation consultant confirming that doctor's compensation package was within the range of reasonable_compensation for the period prior to his leave of absence percentile of various independent survey you state that during on-going peer review doctor announced that he was taking a voluntary leave of absence from most of his duties effective date the leave of absence was initially for sixty days but was extended until date after his leave took effect doctor no longer performed procedures at hospital or provided call coverage but he continued to provide some services to the area clinic for approximately two days per month with his leave of absence status continuing longer than anticipated taxpayer advised doctor on date that his employment was terminated for cause due to his failure to perform his contracted services you state that with his employment terminated doctor then resigned from hospital medical staff approximately two weeks later and then voluntarily cancelled his state medical license approximately one and one-half month after that of his compensation_for the previous year from date through date of his compensation_for the previous year because he you state that from the beginning of tax_year to date doctor received payments from taxpayer based on he received payments based on worked full-time only from the beginning of tax_year through date doctor was ultimately paid dollar_figurexx more than the amounts required by his contract with taxpayer taxpayer continued to pay doctor during this period because it was believed that doctor would return to full-time employment during tax_year it was foreseeable that this compensation would be trued up such that he would not receive any amounts beyond what his contract with taxpayer required as noted above doctor's announced leave was initially for sixty days he never informed taxpayer he did not intend to return from leave even after the extension of the leave taxpayer hoped to retain doctor due to the system’s historical difficulties in recruiting physicians in medicine to the community you state that doctor advised taxpayer management via email that he was certainly planning to continue his practice including care for established patients and will not abandon them you state that this was about days after he first went on leave doctor’s total cash compensation_for the tax_year prior to tax_year including incentives was dollar_figurezz and his wrvus were zzz you state that although his production incentive calculation exceeded the minimum guaranteed compensation during july and august of tax_year below the production incentive was calculated based on the wrvus he performed multiplied by the fair_market_value wrvu conversion rate you state that for tax_year as a whole the production incentive amount was less than the guaranteed compensation amount and it does not appear that doctor provided other substantial services accordingly doctor would not have been entitled to receive more than draw in every quarter during tax_year pursuant to doctor’s contract the it wa sec_1 his guaranteed minimum compensation_for tax_year prorated through the date of his leave on date or a higher amount if his clinical productivity in all settings exceeded the any production incentive from that date through date amounts paid for pre-date call coverage for which doctor's contract required threshold plus plus payment at the rate of dollar_figurezzzz per day for any days on call in excess of days per month you state that taxpayer through both internal and outside counsel made a number of unsuccessful attempts to persuade doctor to repay certain amounts that may have been a potential excess_benefit if doctor was a disqualified_person those discussions ultimately proved unproductive to the best of taxpayer’s knowledge doctor did not relocate his family to taxpayer's area and he did not have a permanent address in taxpayer’s area when doctor began working for taxpayer he was allowed to use a condominium owned by taxpayer for a short time later there were indications that he and or his family when in town would stay at taxpayer's clinic you state that neither doctor nor any of his family members served as a founder member of the board or officer of taxpayer hospital network or parent at any point before during or after his employment by taxpayer likewise doctor never served as a department head of any of your affiliates and did not have any business relationships with current or former officers or board members of taxpayer hospital network or parent outside of his employment by taxpayer moreover you state that doctor did not have a managerial or equivalent role over the medicine services or other service provided by taxpayer also you state that as one of two full-time medicine practitioners although he did not affect variations in employee compensation doctor was as with any physician employee where there is a significant community need in that specialty able to de_facto force reassignment of physician assistants with whom he did not wish to work rulings requested you requested the following rulings that doctor at all times relevant to the transaction was not a disqualified_person with respect to taxpayer or your affiliates within the meaning of sec_4958 and related regulations at any time on or after the effective date of his employment agreement with taxpayer and thus the excess_benefit rules of sec_4958 did not apply to any payments made to doctor by taxpayer during your tax_year ending in tax_year or in tax_year if the answer to the first request is that doctor was a disqualified_person with respect to taxpayer then you request a ruling that the corrective actions described in your request for a ruling implemented or in process by taxpayer are sufficient such that the transaction will not adversely affect taxpayer's status as an organization described in sec_501 and classified as other than a private_foundation pursuant to sec_509 by virtue of being described in sec_170 law sec_501 provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and or exempt purposes described within the section sec_4958 defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a 35-percent_controlled_entity sec_4958 imposes on each excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax this tax must be paid_by any disqualified_person with respect to such transaction sec_4958 provides that if a tax is imposed by sec_4958 and there is knowing participation in the excess_benefit_transaction by an organization_manager there shall be imposed on such manager an excise_tax equal to percent of the excess_benefit unless such participation is not willful and is due to reasonable_cause sec_4958 provides that where an initial tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction the second tier tax’ sec_4958 in part defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 provides that the term disqualified_person means with respect to any transaction any person who was at any time during the 5-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization sec_4958 and c provide that a member_of_the_family and a 35-percent_controlled_entity of an individual described in sec_4958 are disqualified persons sec_53_4958-1 of the foundation and similar excise_taxes regulations provides that except as otherwise provided an excess_benefit_transaction occurs on the date on which the disqualified_person receives the economic benefit for federal_income_tax purposes sec_53_4958-3 lists the statutory categories of disqualified persons including family members and thirty-five percent controlled entities sec_53_4958-3 provides that a person who holds any of the following powers responsibilities or interests is in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization voting members of the governing body presidents chief executive officers or chief operating officers and treasurers and chief financial officers sec_53_4958-3 provides that a person is deemed not to be in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization if that person receives economic benefits of less than a specified amount in a taxable_year including any full- time or part-time_employee of the applicable_tax-exempt_organization who i receives economic benefits directly or indirectly from the organization of less than the amount referenced in sec_414 ii is not described in sec_53_4958-3 or c with respect to the organization and iii is not a substantial_contributor to the organization within the meaning of sec_507 taking into account only contributions received by the organization during its current taxable_year and the four preceding_taxable_years sec_53_4958-3 provides that whether a person who is not described in sec_53_4958-3 sec_3 or d is a disqualified_person depends upon all relevant facts and circumstances sec_53_4958-3 provides that facts and circumstances tending to show that a person has substantial influence over the affairs of an organization include but are not limited to the following the person founded the organization the person is a substantial_contributor to the organization within the meaning of sec_507 taking into account only contributions received by the organization during its current taxable and the four preceding_taxable_years the person’s compensation is primarily based on revenues derived from activities of the e organization or of a particular department or function of the organization that the person controls the person has or shares authority to control or determine a substantial portion of the organization’s capital expenditures operating budget or compensation_for employees the person manages a discrete segment or activity of the organization that represents a substantial portion of the activities assets income or expenses of the organization as compared to the organization as a whole the person owns a controlling_interest measured by either vote or value in a corporation partnership or trust that is a disqualified_person or the person is a non-stock organization controlled directly or indirectly by one or more disqualified persons e e e e sec_53_4958-3 provides that facts and circumstances tending to show that a person does not have substantial influence over the affairs of an organization include but are not limited to the following e e e the person has taken a bona_fide vow of poverty as an employee agent or on behalf of a religious_organization the person is a contractor such as an attorney accountant or investment manager or advisor whose sole relationship to the organization is providing professional advice without having decision-making authority with respect to transactions from which the contractor will not economically benefit either directly or indirectly aside from customary fees derived for the professional advice rendered the direct supervisor of the individual is not a disqualified_person the person does not participate in any management decisions affecting the organization as a whole or a discrete segment or activity of the organization that represents a substantial portion of the activities assets income or expenses of the organization as compared to the organization as a whole or any preferential treatment a person receives based on the size of that person’s contribution is also offered to all other donors making a comparable contribution as part of a solicitation intended to attract a substantial number of contributions sec_53_4958-3 example describes a large acute-care hospital u that is an applicable_tax-exempt_organization for purposes of sec_4958 u employs x as a radiologist x gives instructions to staff with respect to the radiology work x conducts but x does not supervise other u employees or manage any substantial part of u's operations x’s compensation is in addition x is eligible to receive an incentive award primarily in the form of a fixed salary based on revenues of the radiology department x’s compensation is greater than the amount referenced for a highly_compensated_employee in sec_414 in the year benefits are provided x is not related to any other disqualified_person of u x does not serve on u’s governing body or as an officer of u although u participates in a provider-sponsored_organization as defined in c of the social_security act x does not have a material financial interest in that organization x does not receive compensation primarily based on revenues derived from activities of u that x controls x does not participate in any management decisions affecting either u as a whole or a discrete segment of u that represents a substantial portion of its activities assets income or expenses under these facts and circumstances x does not have substantial influence over the affairs of u and therefore x is not a disqualified_person with respect to u sec_53_4958-3 example describes an example where w is a cardiologist and head of the cardiology department of the same hospital u described in example the cardiology department is a major source of patients admitted to u and consequently represents a substantial portion of u’s income as compared to u as a whole w does not serve on u's governing board or as an officer of u w does not have a material financial interest in the provider-sponsored_organization as defined in c of the social_security act in which u participates w receives a salary and retirement and welfare benefits fixed by a three-year renewable employment contract with u w's compensation is greater than the amount referenced for a highly_compensated_employee in sec_414 in the year benefits are provided as department head w manages the cardiology department and has the authority to allocate the budget for that department which includes authority to distribute incentive bonuses among cardiologists according to criteria that w has authority to set w’s management of a discrete segment of u that represents a substantial portion of its income and activities as compared to u as a whole places w in a position to exercise substantial influence over the affairs of u under these facts and circumstances w is a disqualified_person with respect to u analysis under doctor’s contract his principal duty was to provide medical services in medicine to his hours of work were subject_to written approval periodic review and taxpayer’s patients reasonable modification he was not required to provide more than one-third of all necessary medicine on on-call coverage his duties included supervision of physician assistants and nurse practitioner taxpayer was to provide all necessary managerial and administrative services but would consult with doctor regarding of any additional medicine personnel and to allow him to have input regarding the hiring decision by this measure doctor was not a disqualified_person with regard to taxpayer hospital network or parent neither doctor nor any of his family members served as a founder member of the board or officer of taxpayer hospital network or parent at any point before during or after his employment by taxpayer doctor never served as a department head of any of the affiliated organizations and did not have any business relationships with current or former officers or board members of any of the affiliated organizations by these measures doctor was not a disqualified_person with regard to taxpayer hospital network or parent even though the gross revenues of taxpayer and hospital represented by doctor’s practice in year was approximately and of total patient service revenues respectively for tax_year the only full year of doctor's employment his services resulted in a combined net_loss for taxpayer and hospital of approximately dollar_figurez this indicates that doctor is not to be ina position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization within the meaning of sec_53_4958-3 the primary difference between sec_53_4958-3 example and example which shows a determination of disqualified_person status is that in example the cardiologist is a disqualified_person because he manages a department and has the authority to allocate the budget for that department which includes authority to distribute incentive bonuses among his management of a employees according to criteria that the person has the authority to set discrete segment of a hospital that represents a substantia portion of its income and activities as compared to the hospital as a whole places him in a position to exercise substantial influence over the affairs of the hospital disqualified_person because he does not supervise other hospital employees does not manage any substantial part of the hospital’s operations does not participate in any management decisions affecting either the hospital as a whole or a discrete segment of the hospital that represents a substantial portion of its activities assets income or expenses by these measures doctor was not a disqualified_person with regard to taxpayer hospital network or parent in contrast in example the radiologist is not a in the case at hand doctor never served as a department head of any of taxpayer's affiliates and did not have any business relationships with current or former officers or board members of taxpayer hospital network or parent outside of his employment by taxpayer as a result doctor was never in a position to exercise substantial influence over the affairs of hospital or taxpayer the gross revenues of taxpayer and hospital represented by doctor's practice were approximately and of total patient service revenues respectively for tax_year the only full year of doctor’s employment his services resulted in a combined net_loss for parent and hospital of approximately dollar_figurez this indicates that doctor was not a disqualified_person with regard to taxpayer hospital network or parent sec_53_4958-3 provides that a person who holds any of the following powers responsibilities or interests is in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization voting members of the governing body presidents chief executive officers or chief operating officers and treasurers and chief financial officers doctor never held any of these positions in taxpayer hospital network or parent during the period in question by these measures doctor was not in a position to exercise substantial influence over the affairs of taxpayer hospital network or parent and is not a disqualified_person with respect to the affiliated organizations sec_53_4958-3 lists seven facts and circumstances tending to show that a person has substantial influence over the affairs of an organization based on the facts presented about doctor and his compensation above he does not meet any of the seven points listed in that section sec_53_4958-3 lists five facts and circumstances tending to show that a person does not have substantial influence over the affairs of an organization based on the facts presented about doctor above the five listed facts and circumstances indicate that he does not have substantial influence of the affairs of the organizations in question rulings accordingly based on the foregoing we rule as follows that doctor at all times relevant to the transaction was not a disqualified_person with respect to taxpayer or your affiliates within the meaning of sec_4958 and related regulations at any time on or after the effective date of his employment agreement with taxpayer and thus the excess_benefit rules of sec_4958 did not apply to any payments made to doctor by taxpayer during your tax_year ending in tax_year or in tax_year based on the decision on your first ruling_request your second request is rendered moot this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice follow the instructions in notice if you disagree with our proposed deletions you should this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records notice in accordance with the power of if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative ronald j shoemaker manager exempt_organizations technical group sincerely yours
